DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub 2008/0270478) in view of Zhang (CN 107067025 B).
Regarding claim 1, Liu discloses a method for recommending sample data, comprising: (Liu is a system for image retrieval which classifies unlabeled images and provides a selection of the images to a user to label in order to train the system.)
inputting a plurality of pieces of sample data to be classified into at least one preset classification model, and acquiring a classifying probability of classifying each piece of sample data into each classification model; (The sample images are provided to the classifier such as a support vector machine which classifies and provides classifying probability. See ¶ 0064-0065 for an overview as well as 0080, 0091 and 0117-0123.)
acquiring a first distance between each piece of sample data and a classifying boundary of each classification model according to the classifying probability of classifying the piece of sample data into the classification model, wherein the classifying boundary of the classification model is configured to distinguish positive and negative sample data; (See Fig. 5 and ¶ 0064-0065 which teach acquiring a distance between each piece of sample data and the classifying boundary, which for example is an SVM (support vector machine) boundary distinguishing positive and negative samples. See also ¶ 0080, 0123 and 0139.)
selecting sample data to be recommended from the plurality of pieces of sample data to be classified according to the distance for each piece of sample data. (¶ 0064-0065 teach selecting image samples which are closest in distance to the boundary. These samples are selected to be labelled by a user. See also ¶ 0080, 0123 and 0139.)
In the field of active learning classification Zhang teaches computing a target distance for each piece of sample data according to the first distance between each piece of sample data and the classifying boundary of each classification model and using the target distance for sample selection. (Zhang is a system which classifies unlabeled data samples and provides a selection of the samples to a user to label in order to train the system. Pg. 5, ¶ 6 teaches using a number of classifiers to determine classification and confidence level, given as the distance from the boundary point of 0 confidence to the sample’s estimated confidence. These individual confidence levels are used in a weighted average to arrive at a target distance for the sample. Based on this analysis Zhang selects which samples to provide to a user for labelling in order to further train the system.)
It would have been obvious to one of ordinary skill in the art to have combined Liu’s active learning classification system with Zhang’s active learning classification system. Both Liu and Zhang teach systems which classify unlabeled data samples and provide a selection of the samples to a user to label in order to train the system. Both systems compute a distance from the classification boundary to the sample’s own classification probability in order to select which samples are provided to a user for labelling. Zhang specifically teaches computing a weighted average of these distances which is a target distance as the claims require. The combination constitutes the repeatable and predictable result of simply applying Zhang’s teaching here of incorporating multiple classifiers with a combined target distance. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the method according to claim 1, wherein acquiring the first distance between each pieces of sample data and the classifying boundary of each classification model according to the classifying probability of classifying the piece of sample data into the classification model comprises: 
acquiring a boundary probability of the classifying boundary of the classification model; and (As above, see Liu Fig. 5 and ¶ 0064-0065 which teach acquiring a distance between each piece of sample data and the classifying boundary, which for example is an SVM (support vector machine) boundary distinguishing positive and negative samples. See also ¶ 0080, 0123 and 0139.)
subtracting the classifying probability of classifying the piece of sample data into the classification model from the boundary probability of the classifying boundary of the classification model, so as to acquire the first distance between the piece of sample data and the classifying boundary of the classification model. (See Lou ¶ 0065 which teaches computing the distance by taking the value difference between the probability of each image and 0.5, the decision boundary probability.)
Regarding claim 3, the above combination discloses the method according to claim 2, wherein computing the target distance for each piece of sample data according to the first distance between each piece of sample data and the classifying boundary of each classification model comprises: 
acquiring a weight of each classification model, in which a sum of weights of the at least one preset classification model equal to 1; (As above, Zhang pg. 5, ¶ 6 teaches using a number of classifiers to determine classification and confidence level, given as the distance from the boundary point of 0 confidence to the sample’s estimated confidence. These individual confidence levels are used in a weighted average to arrive at a target distance for the sample. The weights add to 1.)
for each piece of sample data, multiplying the first distance between the piece of sample data and the classifying boundary of each classification model by the weight of the classification model, so as to acquire first data with respect to each classification model; and (See weighted average equation at Zhang pg. 5, ¶ 6)
for each piece of sample data, adding up the first data with respect to each classification model, so as to acquire the target distance. (See weighted average equation at Zhang pg. 5, ¶ 6)
Regarding claim 4, the above combination discloses the method according to claim 3, wherein after the target distance for each piece of sample data is acquired, the method further comprises: 
receiving a weight adjusting instruction; (As above, Zhang pg. 5, ¶ 6 teaches weighted averaging to arrive at a target distance for the sample. Zhang, pg. 4, ¶ 6 teaches a weight adjusting based on equations (3) and (4).)
adjusting the weight of each classification model according to the weight adjusting instruction; (As above, Zhang pg. 5, ¶ 6 teaches weighted averaging to arrive at a target distance for the sample, based on the weight adjusted by equations (3) and (4).)
for each piece of sample data, multiplying the first distance between the piece of sample data and the classifying boundary of each classification model by the adjusted weight of the classification model, so as to acquire updated first data with respect to each classification model; and (See weighted average equation at Zhang pg. 5, ¶ 6)
for each piece of sample data, adding up the updated first data with respect to each classification model, so as to update the target distance. (See weighted average equation at Zhang pg. 5, ¶ 6)
Regarding claim 5, the above combination discloses the method according to claim 1, wherein selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to the target distance for each piece of sample data comprises: sorting target distances of the plurality of pieces of sample data to be classified in an ascending order and selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to a sorting result. (Liu ¶ 0065 teaches sorting the sample data in increasing order based on closeness to the decision boundary. The Nth closest samples are selected for labelling. The Nth + 1 closest sample is not.)
Regarding claim 6, the above combination discloses the method according to claim 5, wherein selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified comprises: comparing the target distance for each piece of sample data with a preset distance threshold and selecting the sample data with the target distance smaller than or equal to the preset distance threshold as the target sample data. (¶ 0100 teaches using a predetermined threshold distance for selection for labelling.)
Regarding claim 7, the above combination discloses the method according to claim 2, wherein selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to the target distance for each piece of sample data comprises: sorting target distances of the plurality of pieces of sample data to be classified in an ascending order and selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to a sorting result. (See rejection of claim 5 and Liu ¶ 0065)
Regarding claim 8, the above combination discloses the method according to claim 3, wherein selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to the target distance for each piece of sample data comprises: sorting target distances of the plurality of pieces of sample data to be classified in an ascending order and selecting the target sample data to be recommended from the plurality of pieces of sample data to be classified according to a sorting result. (See rejection of claim 5 and Liu ¶ 0065)
Claims 9-16 are the apparatus claims corresponding to the method of claims 1-8.  Liu discloses a processor and memory (¶ 0166-0167). Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 17 is the ‘non-transitory computer-readable storage medium’ claim corresponding to the method of claim 1.  Liu discloses a computer-readable storage medium at ¶ 0166-0167. Remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             /AMANDEEP SAINI/Primary Examiner, Art Unit 2661